Citation Nr: 1629616	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO. 03-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1805 for a child of a Vietnam Veteran born with a disability resulting from spina bifida. 


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to December 1968. He is appealing this matter as custodian of his son. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

By a June 2012 letter, the Veteran was advised to submit a VA Form 21-22 designating a representative, if he desired representation. He did not respond; therefore, the Board concludes that he is proceeding pro se. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The Veteran had active duty service in the Republic of Vietnam from May 1967 to December 1968.

2. The Veteran's son is the biological child of the Veteran and he was conceived after the Veteran's service in the Republic of Vietnam. 

3. There is no competent evidence showing that the Veteran's son has a form or manifestation of spina bifida. 


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 38 U.S.C.A. § 1805 for a child of a Vietnam Veteran born with a disability resulting from spina bifida have not been met. 38 U.S.C.A. §§ 1805, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.313, 3.814 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by March 2002 and May 2005 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent record. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service personnel records and VA medical and private treatment records for his son. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The August 2005 VA examiner performed an in-person examination and, in conjunction with a July 2006 VA addendum medical opinion, this examiner provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). This VA examination is adequate to decide the claim. 

This case was previously before the Board in April 2005, September 2007, March 2012, January 2013, and May 2013, when the Board remanded it for additional evidentiary and procedural development. In May 2013, the Board remanded the case to ask the Veteran and his son to provide authorization to disclose information forms (VA Form 21-4142) for release of all records of treatment for his son from private medical providers, associate the private treatment records if the VA Forms 21-4142 were provided, and issue a supplemental statement of the case (SSOC) if any benefit remained denied by the RO. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

The law has long held that the duty to assist a claimant in the development of an application for benefits is not a two-way street. If the Veteran wishes help in developing this claim, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App 190, 193 (1991). In February 2016, VA sent a letter asking the Veteran and his son to sign and return the attached VA Forms 21-4142. To date, the Veteran and his son have not replied to the letter. The Board must decide this claim based on the evidence in the record. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review. 

The Veteran asserts that his son's current medical disorders were caused by spina bifida, which is the result of the Veteran's active duty service in the Republic of Vietnam. 

VA shall pay a monthly allowance, based upon the level of disability, to or for a person who VA has determined is an individual suffering from spina bifida whose biological mother or father is or was a Vietnam veteran or a veteran with covered service in Korea. 38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a). 

"Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta. 38 U.S.C.A. § 1802 (West 2014); 38 C.F.R. § 3.814(c)(4). Spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the veteran as a father of that child. Jones v. Principi, 16 Vet. App. 219 (2002). 

A "Vietnam veteran" is a veteran who performed active military service in the Republic of Vietnam any time from January 9, 1962 to May 7, 1975 without regard to the characterization of that service. Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.814(c)(1). 

An "individual" entitled to compensation benefits is a person, regardless of age or marital status, whose biological father or mother is or was a Vietnam veteran and who was conceived after the date on which the veteran first served in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.814(c)(3). 

This claim was filed in January 2002. VA regulations pertaining to compensation benefits under 38 U.S.C.A. § 1805 were amended in July 2002 and February 2011; however, these amendments do not substantively impact the Board's analysis or the criteria for entitlement to benefits in this case. See 38 C.F.R. § 3.814 (2003); see also 38 C.F.R. § 3.814 (2011). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The claims file includes a March 2002 personnel information exchange system (PIES) reply from a military records repository, which confirmed that the Veteran had active duty service in the Republic of Vietnam from May 1967 to December 1968. Thus, the Veteran is a "Vietnam veteran" for VA purposes. The claims file also includes a birth certificate that shows that the Veteran's son is the biological child of the Veteran and that the son was born in 1982. Accordingly, the Veteran's son is an individual entitled to compensation benefits if he has any form or manifestation of spina bifida, except spina bifida occulta. See 38 C.F.R. § 3.814(a). 

Medical literature defines "spina bifida" as "a neural tube defect characterized by defective closure of the vertebral arch, through which the spinal cord and meninges may protrude. . . or may not." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1748 (32 ed. 2012). "Spina bifida occulta" is defined as "spina bifida in which there is a defect of the vertebral arch without protrusion of the spina cord or meninges." Id.

An August 1982 private treatment note showed that the Veteran's son had surgery related to necrosis of his colon in May 1982, which required several blood transfusions. In June 1982, he was noted to have seizure-like activities. The doctor noted that a June 1982 computer tomography (CT) scan of the son's brain was within normal limits, but an electromyogram (EMG) scan showed sharp spikes in the temporal region that were consistent with seizures. At discharge from the hospital, he was diagnosed with hypoglycemia, renal vein thrombosis, hemoglobinuria secondary to hemolysis, severe sepsis, septic shock, hyperbilirubinemia secondary to hemolysis, necrotizing enterocolitis, and a seizure disorder. Following a physical evaluation and review of the parents' history, the doctor's impression was that the Veteran's son had a seizure disorder, post-operative partial colectomy due to necrotizing enterocolitis with a right-sided ileostomy, non-cyanotic congenital heart disease, hearing loss, and developmental lag. However, the doctor did not diagnose, note, or mention the presence of spina bifida during this evaluation. 

In a May 1993 private progress note, the Veteran's son was noted to have ataxia, cerebral palsy, and seizures that were sporadic. The doctor noted than a March 1993 electroencephalogram (EEG) showed normal results and did not show any focal seizure activity. A November 1993 private treatment record showed that the son's back was straight. A June 1994 private progress note showed that he had minimal scoliosis, which was noted on an x-ray. In July 1994 and January 1995 private progress notes, a doctor noted that he did not really have scoliosis and that his spine was straight with no fixed deformity of any kind, including contractures. However, this doctor noted that the Veteran's son had an insignificant scoliosis that did not need to be treated in a February 1996 note. None of these private treatment records mention the presence of spina bifida. 

A physical therapist noted that the Veteran's son had mild cerebral palsy in a March 1997 school assessment for physical therapy but did not note the presence of a spina bifida disorder. 

An October 1999 private neurology consultation note showed that the Veteran's son was assessed as having hearing impairment and a seizure disorder that was associated with developmental encephalopathy, which was related to perinatal events. An October 1999 EEG showed normal results. 

The Veteran filed an application for benefits for certain children with disabilities born of Vietnam Veterans (VA Form 21-0304) in January 2002 on behalf of his son. The Veteran asserted that his son had spina bifida myelomeningocele that resulted in cerebral palsy, brain anoxia, and deafness and speech deficits.

In a May 2002 letter, a private doctor noted that the Veteran's son had "cerebral palsy, hearing impairment, seizure disorder, and scoliosis, which are consistent with spina bifida birth defect." 

In a July 2002 notice of disagreement (NOD), the Veteran asserted that his son had spina bifida and not spina bifida occulta, which is a much less severe disorder than other forms of spina bifida. The Veteran submitted a statement describing the differences between these disorders. The Veteran contended that his son's medical disorders were critical and complex and that they included mobility difficulties, brain and nervous system damage, spinal cord and scoliosis disorders, bowel and bladder problems, and learning disabilities. The Veteran asserted that these disorders were caused by the Veteran's exposure to tactical herbicides in service and that they developed when his wife was pregnant with their son. 

During an August 2005 VA examination, a neurologist noted that the Veteran's son was previously found to have scoliosis and a type of neurological disorder that related to a perforated intestine and surgery. The Veteran's wife indicated that she was told that her son had cerebral palsy, but the examiner could not determine the etiology of this disorder. The examiner stated that he could not find any evidence in the claims file or from a private doctor's reports that the Veteran's son had a diagnosis of spina bifida with or without myelomeningocele. In a July 2006 addendum VA medical opinion, this doctor reviewed additional private treatment records from October 1999 and November 1999, but he again could not find evidence in the claims file that the Veteran's son was ever diagnosed with spina bifida. 

In an October 2011 letter, another private doctor noted that the Veteran's son had "cerebral palsy, hearing impairment, seizure disorder, and scoliosis, which are consistent with spina bifida birth defect." This letter is nearly identical to the May 2002 letter from another private doctor. 

The Board has considered the Veteran's lay contentions that his son has spina bifida that was caused by the Veteran's military service in Vietnam. The Veteran is competent to report his observations of his son's symptoms. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, while the Veteran has attempted to establish a diagnosis and etiology for his son's current disorder through his own lay assertions, the Veteran is not competent to offer an opinion as to a diagnosis or etiology of any claimed spina bifida symptoms, forms, or manifestations due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Spina bifida requires specialized training for a determination as to diagnosis, causation, and progression, and is therefore not susceptible to lay opinions on diagnosis, etiology, or aggravation. Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish a diagnosis.

Regarding the medical evidence, the claims file includes two instances where private doctors indicated that symptoms of cerebral palsy, hearing impairment, a seizure disorder, and scoliosis were consistent with a spina bifida birth defect. However, these doctors did not explain the reasoning behind their opinions apart from stating that the Veteran's son was well known to their practice. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). Additionally, these doctors did not specify the type of spina bifida birth defect that was present for the Veteran's son. VA regulations do not allow for an award for compensation benefits for spina bifida occulta. See 38 C.F.R. § 3.814(c)(4). Thus, it is unclear from these two statements that the Veteran's son is entitled to compensation benefits. 

Of more probative value are the VA examiner's findings and opinions that the medical evidence does not show that the Veteran's son was ever diagnosed with spina bifida with or without myelomeningocele even though he was previously diagnosed with various other medical disorders. The Board finds the examiner's opinions to be highly probative evidence regarding the current diagnosis because of the examiner's expertise, training, education, proper support and explanations, thorough review of the pertinent records, and the August 2005 physical examination. Therefore, there is no competent evidence showing that the Veteran's son has a form or manifestation of spina bifida.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Compensation benefits under 38 U.S.C.A. § 1805 for a child of a Vietnam Veteran born with a disability resulting from spina bifida are denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


